Case 1:19-cv-24730-RNS Document 26 Entered on FLSD Docket 05/05/2020 Page 1 of 1



                            United States District Court
                                      for the
                            Southern District of Florida

   A&E Adventures LLC, Plaintiff,        )
                                         )
   v.                                    ) Civil Action No. 19-24730-Civ-Scola
                                         )
   GCTC Holdings LLC, Defendant.         )
           Order Adopting Magistrate’s Report and Recommendation
        This matter was referred to United States Magistrate Judge Edwin G.
  Torres for a report and recommendation on the Defendant’s motion for attorneys’
  fees (ECF No. 22). On April 16, 2020, Judge Torres issued a report,
  recommending that the Court deny the motion on the basis that the Court lacks
  subject matter jurisdiction. (R. & R., ECF No. 25.) No objections have been filed
  and the time to object has passed. As a result, the Court reviews Judge Torres’s
  report for clear error. See Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir.
  2006). Having considered Judge Torres’s report, the record, and the relevant
  legal authorities, the Court finds the report and recommendation cogent and
  compelling.
        The Court affirms and adopts Judge Torres’s report and recommendation.
  (ECF No. 25.) Accordingly, the Court denies the motion (ECF No. 22).
        Done and ordered at Miami, Florida, on May 5, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
